


Promissory Note


$7,083,333.33                                                                                                                                               December
December 15, 2011




FOR VALUE RECEIVED, Sun Blueberry Hill LLC, a Michigan limited liability
company; Sun Grand Lake LLC, a Michigan limited liability company; Sun Three
Lakes LLC, a Michigan limited liability company; Sun Club Naples LLC, a Michigan
limited liability company; Sun Naples Gardens LLC, a Michigan limited liability
company; and Sun North Lake Estates LLC, a Michigan limited liability company
(collectively, the “Borrower”), hereby promise to pay to the order of The
PrivateBank and Trust Company, an Illinois state chartered bank (together with
any and all of its successors and assigns and/or any other holder of this Note,
“Lender”), without offset, in immediately available funds in lawful money of the
United States of America, at the Commercial Real Estate Banking Office in Troy,
Michigan, of Bank of America, N.A. (“Administrative Agent”) or at such other
place as Administrative Agent from time to time may designate, the principal sum
of Seven Million Eighty Three Thousand Three Hundred Thirty Three and 33/100
Dollars ($7,083,333.33) (or the unpaid balance of all principal advanced against
this Note, if that amount is less), together with interest on the unpaid
principal balance of this Note from day to day outstanding as hereinafter
provided.  All payments and prepayments under this Note shall be made to the
Administrative Agent and disbursed by the Administrative Agent to Lender
pursuant to the Loan Agreement described below.


Section 1.                      Payment Schedule and Maturity Date.  Prior to
maturity, accrued and unpaid interest shall be due and payable in arrears on the
1st day of each month commencing on February 1, 2012.  The principal of this
Note shall be due and payable in equal installments of $14,609.37 each, on July
1, 2012 and on the 1st day of each succeeding month thereafter until this Note
shall have been fully paid and satisfied; provided, that on December 15, 2014
(the “Maturity Date”), the final maturity of this Note, the entire principal
balance of this Note then unpaid and all accrued interest then unpaid shall be
finally due and payable.


Section 1A                   Extension Option.  Lender shall grant a request by
Borrower to extend the Maturity Date of this Note to December 15, 2015 (the
“Extended Maturity Date”), upon and subject to the following terms and
conditions:


(a)           Basic Conditions.  Unless otherwise agreed by the Administrative
and the Lenders in writing, in accordance with the provisions of the Loan
Agreement:


(i)           Borrower shall request the extension, if at all, by written notice
to Administrative Agent not more than 180 days, and not less than 60 days, prior
to the Maturity Date.


(ii)           At the time of the request, and at the time of the extension,
there shall not exist any Event of Default, nor any condition or state of facts
which after notice and/or lapse of time would constitute an Event of Default.


(iii)           Current financial statements regarding Borrower and the
Guarantor and all other financial statements and other information as may be
required under the Loan Documents regarding Borrower, Guarantor and the
Property, shall have been submitted promptly to Administrative Agent, and there
shall not have occurred, in the opinion of Administrative Agent, any material
adverse change in the business or financial condition of Borrower or Guarantor,
or in the Property or in any other state of facts submitted to Administrative
Agent on behalf of Lender in connection with the Loan Documents, from that which
existed on the date of this Note.


(iv)           Whether or not the extension becomes effective, Borrower shall
pay all out-of-pocket costs and expenses actually incurred by Administrative
Agent and Lender in connection with the proposed extension (pre- and
post-closing), including appraisal fees, environmental audit and reasonable
attorneys’ fees actually incurred by Administrative Agent or Lender; all such
costs and expenses incurred up to the time of Administrative

 
PAGE 1

--------------------------------------------------------------------------------

 

Agent’s and Lender’s written agreement to the extension shall be due and payable
prior to Administrative Agent’s and Lender’s execution of that agreement (or if
the proposed extension does not become effective, then upon demand by
Administrative Agent or Lender), and any future failure to pay such amounts
shall constitute a default under the Loan Documents.


(vi)           All applicable regulatory requirements, including appraisal
requirements, shall have been satisfied with respect to the extension.


(vii)           Not later than the Maturity Date, (A) the extension shall have
been consented to and documented to Administrative Agent’s satisfaction by
Borrower, Guarantor, the Administrative Agent and Lenders; (B) Administrative
Agent shall have been provided with an updated title report and appropriate
title insurance endorsements shall have been issued as required by
Administrative Agent; and (C) Borrower shall have paid to Administrative Agent
for the account of the Lender a non-refundable extension fee in an amount equal
to 12.5 basis points (.125%) of the then outstanding principal balance
hereunder.


(ix)           As of the most recent Determination Date occurring prior to such
extension, Borrower shall satisfy a Debt Service Coverage Ratio (as hereinafter
defined) of at least 1.40 to 1.00.  As used herein, “Debt Service Coverage
Ratio” means, as of any Determination Date, for the applicable Calculation
Period the ratio, as determined by Administrative Agent, of Net Operating Income
to Debt Service.  As used herein, the following terms shall have the meanings
indicated below:


“Actual Operating Revenue” means, with respect to any period of time, all
income, computed on a trailing 12-month basis in accordance with generally
accepted accounting principles, collected from the ownership and operation of
the Property from whatever source (other than any source affiliated with
Borrower or the Guarantor), including Rents, utility charges, escalations,
forfeited security deposits, interest on credit accounts, service fees or
charges, license fees, parking fees, and other required pass-throughs, but
excluding sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority, refunds from tenants,
uncollectible accounts, sales of furniture, fixtures and equipment, interest
income, Condemnation Awards, Insurance Proceeds (other than business
interruption or other loss of income insurance), unforfeited security deposits,
utility and other similar deposits, income from tenants not paying rent, income
from tenants in bankruptcy, and non-recurring or extraordinary income, including
lease termination payments.  Actual Operating Revenue shall be net of rent
concessions and credits.


“Assumed Interest Rate” means the annual yield payable on the last day of the
applicable Calculation Period on ten (10) year United States Treasury
obligations in amounts approximating the principal balance of the Loans
outstanding at the inception of the Calculation Period plus two hundred fifty
(250) basis points per annum; provided, however, that the Assumed Interest Rate
shall be not less than seven percent (7.0%) per annum.


“Calculation Period” means the twelve (12) month period ending on any
Determination Date.


“Debt Service” means the higher of (a) the actual principal and interest payable
under the Loans during the applicable Calculation Period, or (b) the payments of
principal and interest that would have been payable under a hypothetical loan
during the Calculation Period, assuming (i) an initial loan balance equal to the
principal balance of the Loans outstanding at the inception of the Calculation
Period, (ii) an interest rate equal to the Assumed Interest Rate, and
(iii) amortization of the aggregate principal indebtedness over a thirty (30)
year amortization period.

 
PAGE 2

--------------------------------------------------------------------------------

 

“Determination Date” means the last day of any fiscal quarter as of which
Administrative Agent makes a determination regarding Borrower’s satisfaction or
failure to satisfy the Debt Service Coverage Ratio as described herein.


“Net Operating Income” means, with respect to any period of time, the amount
obtained by subtracting Operating Expenses from Actual Operating Revenue, as
such amount may be adjusted by Administrative Agent in its reasonable discretion
based on Administrative Agent’s customary underwriting standards, including
adjustments for vacancy allowance and other concessions, less a capital
expenditure reserve equal to $50 for each pad in the Property.  As used herein,
“vacancy allowance” means an allowance for reductions in potential income
attributable to vacancies, tenant turnover, and nonpayment of rent.


“Operating Expenses” means, with respect to any period of time, the total of all
expenses actually paid or payable, computed on a trailing 12-month basis in
accordance with generally accepted accounting principles, of whatever kind
relating to the ownership, operation, maintenance or management of the Property,
including utilities, ordinary repairs and maintenance, insurance premiums,
ground rents, if any, license fees, Taxes, advertising expenses, payroll and
related taxes, management fees equal to the greater of 3% of Actual Operating
Revenue or the management fees actually paid under any management agreement and
operational equipment or other lease payments, but specifically excluding
depreciation and amortization, income taxes, debt service on the Loans, and any
item of expense that would otherwise be covered by the provisions hereof but
which is paid by any tenant under such tenant’s Lease or other agreement.


If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective.


(b)           Changes in Loan Terms.  All terms and conditions of the Loan
Documents shall continue to apply to the extended term except to the extent
changed as indicated below (such changes to be effective on and after the
original Maturity Date, if the extension becomes effective as provided herein):


(i)           Payments.  The amount of the monthly installments of principal
required under this Note shall increase to $16,134.26.


(ii)           Definition of Maturity Date.  The Maturity Date shall mean the
Extended Maturity Date.


Section 1B                   Second Extension Option.  Provided the Borrower has
exercised the extension option provided for in Section 1A, Lender shall grant a
request by Borrower to extend the Extended Maturity Date of this Note to
December 15, 2016 (the “Second Extended Maturity Date”), upon and subject to the
following terms and conditions:


(a)           Basic Conditions.  Unless otherwise agreed by the Administrative
and the Lenders in writing, in accordance with the provisions of the Loan
Agreement:


(i)           Borrower shall request the extension, if at all, by written notice
to Administrative Agent not more than 180 days, and not less than 60 days, prior
to the Extended Maturity Date.


(ii)           At the time of the request, and at the time of the extension,
there shall not exist any Event of Default, nor any condition or state of facts
which after notice and/or lapse of time would constitute an Event of Default.

 
PAGE 3

--------------------------------------------------------------------------------

 

(iii)           Current financial statements regarding Borrower and the
Guarantor and all other financial statements and other information as may be
required under the Loan Documents regarding Borrower, Guarantor and the
Property, shall have been submitted promptly to Administrative Agent, and there
shall not have occurred, in the opinion of Administrative Agent, any material
adverse change in the business or financial condition of Borrower or Guarantor,
or in the Property or in any other state of facts submitted to Administrative
Agent on behalf of Lender in connection with the Loan Documents, from that which
existed on the date of this Note.


(iv)           Whether or not the extension becomes effective, Borrower shall
pay all out-of-pocket costs and expenses actually incurred by Administrative
Agent and Lender in connection with the proposed extension (pre- and
post-closing), including appraisal fees, environmental audit and reasonable
attorneys’ fees actually incurred by Administrative Agent or Lender; all such
costs and expenses incurred up to the time of Administrative Agent’s and
Lender’s written agreement to the extension shall be due and payable prior to
Administrative Agent’s and Lender’s execution of that agreement (or if the
proposed extension does not become effective, then upon demand by Administrative
Agent or Lender), and any future failure to pay such amounts shall constitute a
default under the Loan Documents.


(vi)           All applicable regulatory requirements, including appraisal
requirements, shall have been satisfied with respect to the extension.


(vii)           Not later than the Extended Maturity Date, (A) the extension
shall have been consented to and documented to Administrative Agent’s
satisfaction by Borrower, Guarantor, the Administrative Agent and Lenders; (B)
Administrative Agent shall have been provided with an updated title report and
appropriate title insurance endorsements shall have been issued as required by
Administrative Agent; and (C) Borrower shall have paid to Administrative Agent
for the account of the Lender a non-refundable extension fee in an amount equal
to 12.5 basis points (.125%) of the then outstanding principal balance
hereunder.


If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective.


(b)           Changes in Loan Terms.  All terms and conditions of the Loan
Documents shall continue to apply to the extended term except to the extent
changed as indicated below (such changes to be effective on and after the
Extended Maturity Date, if the extension becomes effective as provided herein):


(i)           Definition of Maturity Date.  The Maturity Date shall mean the
Second Extended Maturity Date.


Section 2.                   Security; Loan Documents.  The security for this
Note includes Mortgages (as the same may from time to time be amended, restated,
modified or supplemented, collectively the “Mortgage”) from Borrower to
Administrative Agent, as agent for the Lenders, conveying and encumbering
certain real and personal property more particularly described therein (the
“Property”).  This Note, the Mortgage, the Term Loan Agreement between Borrower,
the Administrative Agent, the Lender and the other Lender(s) party thereto, of
even date herewith (as the same may from time to time be amended, restated,
modified or supplemented, the “Loan Agreement”) and all other documents now or
hereafter securing, guaranteeing or executed in connection with the loan
evidenced by this Note (the “Loan”), as the same may from time to time be
amended, restated, modified or supplemented, are herein sometimes called
individually a “Loan Document” and together the “Loan Documents.”


Section 3                      Interest Rate.


(a)           BBA LIBOR Daily Floating Rate.  The unpaid principal balance of
this Note from day to day outstanding which is not past due, shall bear interest
at a fluctuating rate of interest per annum equal to the BBA LIBOR Daily

 
PAGE 4

--------------------------------------------------------------------------------

 

Floating Rate for that day plus two hundred fifty (250) basis points per
annum.  The “BBA LIBOR Daily Floating Rate” shall mean a fluctuating rate of
interest per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as reasonably selected by Administrative Agent
from time to time) as determined for each Business Day at approximately 11:00
a.m. London time two (2) London Banking Days prior to the date in question, for
U.S. Dollar deposits (for delivery on the first day of such interest period)
with a one month term, as adjusted from time to time in Administrative Agent’s
sole discretion for reserve requirements, deposit insurance assessment rates and
other regulatory costs.  A “London Banking Day” is a day on which banks in
London are open for business and dealing in offshore dollars.  Interest shall be
computed for the actual number of days which have elapsed, on the basis of a
360-day year.


(b)           Alternative Rates.  Administrative Agent may notify Borrower if
the BBA LIBOR Daily Floating Rate is not available for any reason, or if
Administrative Agent reasonably determines that no adequate basis exists for
determining the BBA LIBOR Daily Floating Rate, or that the BBA LIBOR Daily
Floating Rate will not adequately and fairly reflect the cost to Lender of
funding the Loan, or that any applicable Law or regulation or compliance
therewith by Lender prohibits or restricts or makes impossible the charging of
interest based on the BBA LIBOR Daily Floating Rate.  If Administrative Agent so
notifies Borrower, then interest shall accrue and be payable on the unpaid
principal balance of this Note at a fluctuating rate of interest equal to the
Prime Rate of Lender plus one hundred fifty (150) basis points per annum, from
the date of such notification by Administrative Agent until Administrative Agent
notifies Borrower that the circumstances giving rise to such suspension no
longer exist, or until the Maturity Date of this Note (whether by acceleration,
declaration, extension or otherwise), whichever is earlier to occur.  The term
“Prime Rate” means, on any day, the rate of interest per annum then most
recently established by Lender as its “prime rate.”  Any such rate is a general
reference rate of interest, may not be related to any other rate, and may not be
the lowest or best rate actually charged by Lender to any customer or a favored
rate and may not correspond with future increases or decreases in interest rates
charged by other lenders or market rates in general, and Lender may make various
business or other loans at rates of interest having no relationship to such
rate.  Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in Lender’s Prime
Rate.  If Lender (including any subsequent holder of this Note) ceases to exist
or to establish or publish a prime rate from which the Prime Rate is then
determined, the applicable variable rate from which the Prime Rate is determined
thereafter shall be instead the prime rate reported in The Wall Street Journal
(or the average prime rate if a high and a low prime rate are therein reported),
and the Prime Rate shall change without notice with each change in such prime
rate as of the date such change is reported.


(c)           Default Rate.  After the occurrence of a Default (including the
expiration of any applicable cure period), the Lender, in the Lender’s sole
discretion and without notice or demand, may raise the rate of interest accruing
on the outstanding principal balance of this Note by three hundred (300) basis
points above the rate of interest otherwise applicable, independent of whether
the Lender elects to accelerate the outstanding principal balance of this Note.


Section 4                      Prepayment.  Borrower may prepay the principal
balance of this Note, in full at any time or in part from time to time, without
fee, premium or penalty, provided that: (a) Administrative Agent shall have
actually received from Borrower prior written notice of (i) Borrower’s intent to
prepay, (ii) the amount of principal which will be prepaid (the “Prepaid
Principal”), and (iii) the date on which the prepayment will be made; (b) each
prepayment shall be in the amount of $1,000 or a larger integral multiple of
$1,000 (unless the prepayment retires the outstanding balance of this Note in
full); and (c) each prepayment shall be in the amount of 100% of the Prepaid
Principal, plus accrued unpaid interest thereon to the date of prepayment, plus
any other sums which have become due to Lender under the Loan Documents on or
before the date of prepayment but have not been paid.


Section 5.                   Late Charges.  If Borrower shall fail to make any
payment under the terms of this Note (other than the payment due at maturity)
within fifteen (15) days after the date such payment is due, Borrower shall pay
to Administrative Agent for disbursement to Lender on demand a late charge equal
to four percent (4%) of the amount of such payment.  Such fifteen (15) day
period shall not be construed as in any way extending the due date of any
payment.  The late charge is imposed for the purpose of defraying the expenses
of Lender incident to handling such delinquent payment.  This charge

 
PAGE 5

--------------------------------------------------------------------------------

 

shall be in addition to, and not in lieu of, any other amount that
Administrative Agent or Lender may be entitled to receive or action that
Administrative Agent or Lender may be authorized to take as a result of such
late payment.


Section 6.                   Certain Provisions Regarding Payments.  All
payments made under this Note shall be applied, to the extent thereof, to late
charges, to accrued but unpaid interest, to unpaid principal, and to any other
sums due and unpaid to Lender under the Loan Documents.  Upon the occurrence of
an Event of Default, all payments made under this Note shall be applied, to the
extent thereof, as provided in the Loan Agreement, any instructions from
Borrower or anyone else to the contrary notwithstanding.  Remittances shall be
made without offset, demand, counterclaim, deduction, or recoupment (each of
which is hereby waived) and shall be accepted subject to the condition that any
check or draft may be handled for collection in accordance with the practice of
the collecting bank or banks.  Acceptance by Lender of any payment in an amount
less than the amount then due on any indebtedness shall be deemed an acceptance
on account only, notwithstanding any notation on or accompanying such partial
payment to the contrary, and shall not in any way (a) waive or excuse the
existence of an Event of Default (as hereinafter defined), (b) waive, impair or
extinguish any right or remedy available to Administrative Agent, as agent for
Lender, hereunder or under the other Loan Documents, or (c) waive the
requirement of punctual payment and performance or constitute a novation in any
respect.  Payments received after 2:00 p.m. shall be deemed to be received on,
and shall be posted as of, the following Business Day.  Whenever any payment
under this Note or any other Loan Document falls due on a day which is not a
Business Day, such payment may be made on the next succeeding Business Day.


Section 7.                   Events of Default.  The occurrence of any one or
more of the following shall constitute an “Event of Default” under this Note:


(a)         Borrower fails to pay any amounts payable by Borrower to Lender
under the terms of this Note within seven (7) days after Administrative Agent
gives written notice to the Borrower that such amounts are past due.


(b)         Any covenant, agreement or condition in this Note is not fully and
timely performed, observed or kept.  If the breach is capable of being remedied,
the breach will not be considered an Event of Default under this Note for a
period of thirty (30) days after the date on which Administrative Agent gives
written notice of the breach to Borrower, or, if the breach cannot be remedied
within a period of thirty (30) days, such longer period of time as may be
necessary to remedy the breach provided Borrower is diligently pursuing a remedy
of the breach and completes it within a reasonable time.


(c)         An Event of Default (as therein defined) occurs under any of the
Loan Documents other than this Note (subject to any applicable grace or cure
period).


Section 8.                   Remedies.  Upon the occurrence of an Event of
Default, Administrative Agent, as agent for Lender, may at any time thereafter
exercise any one or more of the following rights, powers and remedies:


(a)         Administrative Agent may accelerate the Maturity Date and declare
the unpaid principal balance and accrued but unpaid interest on this Note, and
all other amounts payable hereunder and under the other Loan Documents, at once
due and payable, and upon such declaration the same shall at once be due and
payable.


(b)         Administrative Agent and Lender may exercise any of their other
rights, powers and remedies under the Loan Documents or at law or in equity.


Section 9.                   Remedies Cumulative.  All of the rights and
remedies of Administrative Agent and Lender under this Note and the other Loan
Documents are cumulative of each other and of any and all other rights at law or
in equity, and the exercise by Administrative Agent or Lender of any one or more
of such rights and remedies shall not preclude the simultaneous or later
exercise by Administrative Agent or Lender of any or all such other rights and
remedies.  No single or partial exercise of any right or remedy shall exhaust it
or preclude any other or further exercise thereof, and every right and remedy
may be exercised at any time and from time to time.  No failure by
Administrative Agent or Lender to exercise, nor

 
PAGE 6

--------------------------------------------------------------------------------

 

delay in exercising, any right or remedy shall operate as a waiver of such right
or remedy or as a waiver of any Event of Default.


Section 10.                   Costs and Expenses of Enforcement.  Borrower
agrees to pay to Administrative Agent on demand all costs and expenses incurred
by Administrative Agent or Lender in seeking to collect this Note or to enforce
any of Administrative Agent’s or Lender’s rights and remedies under the Loan
Documents, including court costs and reasonable attorneys’ fees and expenses,
whether or not suit is filed hereon, or whether in connection with bankruptcy,
insolvency or appeal.


Section 11.                   Service of Process.  Borrower hereby consents to
process being served in any suit, action, or proceeding instituted in connection
with this Note by the mailing of a copy thereof by certified mail, postage
prepaid, return receipt requested, to Borrower.  Borrower irrevocably agrees
that such service shall be deemed to be service of process upon Borrower in any
such suit, action, or proceeding.  Nothing in this Note shall affect the right
of Administrative Agent to serve process in any manner otherwise permitted by
law and nothing in this Note will limit the right of Administrative Agent
otherwise to bring proceedings against Borrower in the courts of any
jurisdiction or jurisdictions, subject to any provision or agreement for
arbitration or dispute resolution set forth in the Loan Agreement.


Section 12.                   Heirs, Successors and Assigns.  The terms of this
Note and of the other Loan Documents shall bind and inure to the benefit of the
heirs, devisees, representatives, successors and assigns of the parties.  The
foregoing sentence shall not be construed to permit Borrower to assign the Loan
except as otherwise permitted under the Loan Documents.


Section 13.                   General Provisions.  Time is of the essence with
respect to Borrower’s obligations under this Note.  If more than one person or
entity executes this Note as Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby.  Borrower and
each party executing this Note as Borrower hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that Administrative
Agent shall not be required first to institute suit or exhaust its remedies
hereon against Borrower or others liable or to become liable hereon or to
perfect or enforce its rights against them or any security herefor; (d) consent
to any extensions or postponements of time of payment of this Note for any
period or periods of time and to any partial payments, before or after maturity,
and to any other indulgences with respect hereto, without notice thereof to any
of them; and (e) submit (and waive all rights to object) to non-exclusive
personal jurisdiction of any state or federal court sitting in the state and
county in which any of the Property is located  is to be made for the
enforcement of any and all obligations under this Note and the other Loan
Documents; (f) waive the benefit of all homestead and similar exemptions as to
this Note; (g) agree that their liability under this Note shall not be affected
or impaired by any determination that any title, security interest or lien taken
by Administrative Agent, as agent for Lender, to secure this Note is invalid or
unperfected; and (h) hereby subordinate to the Loan and the Loan Documents any
and all rights against Borrower and any security for the payment of this Note,
whether by subrogation, agreement or otherwise, until this Note is paid in
full.  A determination that any provision of this Note is unenforceable or
invalid shall not affect the enforceability or validity of any other provision
and the determination that the application of any provision of this Note to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.  This Note may not be amended except in a writing specifically
intended for such purpose and executed by the party against whom enforcement of
the amendment is sought.  Captions and headings in this Note are for convenience
only and shall be disregarded in construing it.  THIS NOTE, AND ITS VALIDITY,
ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY MICHIGAN LAW (WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL
LAW.  Whenever a time of day is referred to herein, unless otherwise specified
such time shall be the local time of the place where payment of this Note is to
be made.  The term “Business Day” shall mean a day on which Administrative Agent
is open for the conduct of

 
PAGE 7

--------------------------------------------------------------------------------

 

substantially all of its banking business at its office in the city in which
this Note is payable (excluding Saturdays and Sundays).  Capitalized terms used
herein without definition shall have the meanings ascribed to such terms in the
Loan Agreement.  The words “include” and “including” shall be interpreted as if
followed by the words “without limitation.”


Section 14.                   Notices.  Any notice, request, or demand to or
upon Borrower, Administrative Agent or Lender shall be deemed to have been
properly given or made when delivered in accordance with the terms of the Loan
Agreement regarding notices.


Section 15.                   No Usury.  It is expressly stipulated and agreed
to be the intent of Borrower and Lender at all times to comply with applicable
state law or applicable United States federal law (to the extent that it permits
Lender to contract for, charge, take, reserve, or receive a greater amount of
interest than under state law) and that this Section shall control every other
covenant and agreement in this Note and the other Loan Documents.  If applicable
state or federal law should at any time be judicially interpreted so as to
render usurious any amount called for under this Note or under any of the other
Loan Documents, or contracted for, charged, taken, reserved, or received with
respect to the Loan, or if Administrative Agent’s exercise of the option to
accelerate the Maturity Date, or if any prepayment by Borrower results in
Borrower having paid any interest in excess of that permitted by applicable law,
then it is Lender’s express intent that all excess amounts theretofore collected
by Administrative Agent or Lender shall be credited on the principal balance of
this Note and all other indebtedness secured by the Mortgage, and the provisions
of this Note and the other Loan Documents shall immediately be deemed reformed
and the amounts thereafter collectible hereunder and thereunder reduced, without
the necessity of the execution of any new documents, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder.  All sums paid or agreed to be paid to
Lender for the use or forbearance of the Loan shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan.


Section 16.                   Disputes.  Disputes under this Note are subject to
the dispute resolution provisions as set forth in the Loan Agreement and as to
any dispute that for any reason is not within arbitration, the parties waive all
rights to trial by jury, as further set forth in the Loan Agreement.


Section 17.                   Joint and Several Liability.


(a)           Each Borrower agrees that it is jointly and severally liable to
Lender for the payment of all obligations arising under this Note and the other
Loan Documents, and that such liability is independent of the obligations of any
other Borrower.  Administrative Agent, on behalf of Lender, may bring an action
against any Borrower, whether an action is brought against any other Borrower.


(b)           Each Borrower agrees that any release which may be given by
Administrative Agent, on behalf of Lender, to another Borrower or Guarantor will
not release such Borrower from its obligations under this Note or any of the
other Loan Documents.


(c)           Until the Loan is paid in full, each Borrower waives any right to
assert against Administrative Agent or Lender any defense, setoff, counterclaim
or claim that such Borrower may have against any other Borrower or any other
party liable to Lender for the obligations of the Borrower under this Note or
any of the other Loan Documents.


(d)           Each Borrower agrees that it is solely responsible for keeping
itself informed as to the financial condition of each other Borrower and of all
circumstances which bear upon the risk of nonpayment.  Each Borrower waives any
right it may have to require Administrative Agent or Lender to disclose to such
Borrower any information that Administrative Agent or Lender may now or
hereafter acquire concerning the financial condition of any other Borrower.


(e)           Borrower represents and warrants to Administrative Agent and
Lender that each Borrower will derive

 
PAGE 8

--------------------------------------------------------------------------------

 

benefit, directly and indirectly, from the collective administration and
availability of the Loan under this Note and the other Loan Documents.  Borrower
agrees that neither Administrative Agent nor Lender will be required to inquire
as to the disposition by any Borrower of funds disbursed in accordance with the
terms of this Note or any of the other Loan Documents.


(f)           Until all obligations of Borrower to Lender under this Note and
the other Loan Documents have been paid in full, each Borrower waives any right
of subrogation, reimbursement, indemnification and contribution (contractual,
statutory or otherwise), including any claim or right of subrogation under the
Bankruptcy Code (Title 11, United States Code) or any successor statute, that
such Borrower may now or hereafter have against any other Borrower with respect
to the indebtedness incurred under this Note or any of the other Loan
Documents.  Each Borrower waives any right to enforce any remedy which
Administrative Agent or Lender now has or may hereafter have against any other
Borrower, and waives any benefit of, and any right to participate in, any
security now or hereafter held by Administrative Agent on behalf of Lender.


(g)           Each Borrower hereby waives any election of remedies by
Administrative Agent on behalf of Lender that impairs any subrogation or other
right of such Borrower to proceed against any other Borrower or other person,
including any loss of rights resulting from any applicable anti-deficiency laws
relating to nonjudicial foreclosures of real property or other laws limiting,
qualifying or discharging obligations or remedies.




[SIGNATURE PAGE FOLLOWS]

 
PAGE 9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed as of the date
first above written.


BORROWER:
 
Sun Blueberry Hill LLC, a Michigan limited liability company


 
By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership

 
Title:
Sole Member



 
By:
Sun Communities, Inc., a Maryland corporation

 
Title:
General Partner



By: /s/ Jonathan M. Colman
        Name:  Jonathan M. Colman
Title:  Executive Vice President
 


 
Sun Grand Lake LLC, a Michigan limited liability company


 
By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership

 
Title:
Sole Member



 
By:
Sun Communities, Inc., a Maryland corporation

 
Title:
General Partner



By:/s/ Jonathan M. Colman
Name:  Jonathan M. Colman
Title:  Executive Vice President
 


 
Sun Three Lakes LLC, a Michigan limited liability company


 
By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership

 
Title:
Sole Member



 
By:
Sun Communities, Inc., a Maryland corporation

 
Title:
General Partner



By: /s/ Jonathan M. Colman
Name:  Jonathan M. Colman
Title:  Executive Vice President
 

 
 

--------------------------------------------------------------------------------

 

Sun Club Naples LLC, a Michigan limited liability company
 


 
By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership

 
Title:
Sole Member



 
By:
Sun Communities, Inc., a Maryland corporation

 
Title:
General Partner



By: /s/ Jonathan M. Colman
Name:  Jonathan M. Colman
Title:  Executive Vice President
 


 
Sun Naples Gardens LLC, a Michigan limited liability company


 
By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership

 
Title:
Sole Member



 
By:
Sun Communities, Inc., a Maryland corporation

 
Title:
General Partner



By:/s/ Jonathan M. Colman
Name:  Jonathan M. Colman
Title:  Executive Vice President
 


 
Sun North Lake Estates LLC, a Michigan limited liability company


 
By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership

 
Title:
Sole Member



 
By:
Sun Communities, Inc., a Maryland corporation

 
Title:
General Partner



By: /s/ Jonathan M. Colman
Name:  Jonathan M. Colman
Title:  Executive Vice President
 



 
 

--------------------------------------------------------------------------------

 
